                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


DANIEL J. COTTRELL,

                      Plaintiff,

v.                                                          Case No.: 2:18-cv-69
                                                            JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Deavers
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.


                                            ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on April 18, 2019. The Magistrate Judge recommended that Plaintiff’s

Statement of Errors be overruled and the decision of the Commissioner of Social Security be

affirmed. (See Report and Recommendation, Doc. 13). This matter is now before the Court on

Plaintiff’s Objection to the Magistrate Judge’s Report and Recommendation. (Doc. 14).

Defendant has also filed a response. (Doc. 15). The Court will consider the matter de novo. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff raises one main objection to the ALJ and Magistrate Judge’s findings: that the

ALJ failed to provide good reasons for according less than controlling weight to the opinions of

Mr. Cottrell’s treating physician, Dr. Bonasso. (See generally, Doc. 14). Defendant responds

that Plaintiff’s argument is not new, but just reiterating the same argument already made in his

Statement of Errors. (Doc. 15). The Court agrees.
       Plaintiff’s objection presents the same issue already presented to, and carefully

considered by, the Magistrate Judge in the Report and Recommendation. Plaintiff has not

presented any new evidence or argument other than what was previously presented in his

Statement of Errors. Plaintiff merely disagrees with the ALJ and Magistrate Judge’s

conclusions, specifically with respect to the weight the ALJ gave to the medical opinions of Dr.

Bonasso. The Court agrees with the Magistrate Judge’s and the ALJ’s reasoned basis for the

weight given to Dr. Bonasso’s opinion.

       The Court has carefully considered Plaintiff’s objection, but finds that the decision of the

ALJ was supported by substantial evidence as acknowledged in detail in the Magistrate Judge’s

Report and Recommendation. Therefore, for the reasons stated in the well-reasoned Report and

Recommendation, this Court finds that Plaintiff’s objection is without merit.

       Based on the aforementioned and the detailed Report and Recommendation, the Court

finds that Plaintiff’s objection has been thoroughly considered and is hereby OVERRULED.

Accordingly, the Report and Recommendation, Document 13, is ADOPTED and AFFIRMED.

Plaintiff’s Statement of Errors is hereby OVERRULED, and the decision of the Commissioner

of Social Security is AFFIRMED.

       The Clerk shall remove Documents 13 and 14 from the Court’s pending motions list, and

enter final judgment in favor of Defendant, the Commissioner of Social Security.

               IT IS SO ORDERED.


                                                      /s/ George C. Smith
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT



                                                -2-
